In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00085-CV

HARRIET NICHOLSON, Appellant               §    On Appeal from the 48th District Court

V.                                         §    of Tarrant County (048-304598-18)

                                           §    December 31, 2019
BANK OF AMERICA, N.A. AND
COUNTRYWIDE HOME LOANS, INC.,              §    Opinion by Justice Wallach
Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s summary judgment and severance orders. It is

ordered that the judgment and orders of the trial court are affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mike Wallach___________________
                                         Justice Mike Wallach